Citation Nr: 0639982	
Decision Date: 12/28/06    Archive Date: 01/05/07	

DOCKET NO.  04-00 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a right shoulder 
disorder. 

5.  Entitlement to service connection for a left wrist 
disorder. 

6.  Entitlement to service connection for a jaw disorder. 

7.  Entitlement to service connection for a right ankle 
disorder. 

8.  Entitlement to an increased evaluation for residuals of a 
fracture of the left zygoma with maxillary pain, currently 
evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefits sought on appeal.  The 
veteran, who had active service from June 1971 to July 1983, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran is not currently shown to have sinusitis.

2.  The veteran is not currently shown to have bilateral 
hearing loss.

3.  Tinnitus is causally or etiologically related to service.

4.  A right shoulder disorder was not manifested during 
service, nor was arthritis of the right shoulder manifested 
within one year of separation from service, and any currently 
diagnosed right shoulder disorder is not shown to be causally 
or etiologically related to service.

5.  A left wrist disorder was not manifested during service, 
and any currently diagnosed left wrist disorder is not shown 
to be causally or etiologically related to service.  

6.  A jaw disorder was not manifested during service, and any 
currently diagnosed jaw disorder that may be present is not 
shown to be causally or etiologically related to service.

7.  A right ankle disorder was not manifested during service, 
and any currently diagnosed right ankle disorder that may be 
present is not shown to be causally or etiologically related 
to service.  

8.  The residuals of the left zygoma fracture are not 
productive of malunion or nonunion of the maxilla or any 
impairment of masticatory function.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2006).

3.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).

4.  A right shoulder disorder was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).

5.  A left wrist disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).

6.  A jaw disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).

7.  A right ankle disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).

8.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the left zygoma with maxillary 
pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.150, 
Diagnostic Codes 9999-9916 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in November 2002, January 2004, and April 
2006.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered, the pertinent laws 
and regulations and a rationale for the decision reached in 
denying the claims.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

I.  Service Connection Claims

The veteran essentially contends that the disorders he is 
seeking to establish as service-connected disabilities were 
first manifested during service and continue to inhibit his 
employability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury incurred in service alone is 
not enough.  There must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Sinusitis

A review of the veteran's service medical records discloses 
that the veteran does not appear to have been diagnosed as 
having sinusitis during service.  Those records reflect that 
the veteran was seen for upper respiratory symptomatology, 
but the records do not contain a diagnosis of sinusitis.  The 
veteran was evaluated for flying status in February 1982 at 
which time he reported that he experienced frequent colds in 
the summer and winter with sinus congestion.  In addition, X-
rays of the sinuses disclose that the frontal, ethmoid and 
sphenoid sinuses were unremarkable, although the conclusion 
was of mild to moderate mucoperiosteal thickening of the 
right maxillary sinus consistent with inflammatory disease, 
although clinical correlation was requested.  At that time of 
a physical examination performed in June 1983 in connection 
with the veteran's separation from service, the sinuses were 
normal on clinical evaluation and the veteran denied having 
sinusitis on the Report of Medical History portion of the 
examination.  

More significantly, medical records dated following 
separation from service do not show that the veteran 
currently has sinusitis.  In this regard, a VA examination 
performed in February 2003 did not conclude with a diagnosis 
of sinusitis and X-rays of the sinuses revealed no evidence 
of chronic or acute sinusitis.  Similarly, following a 
September 2004 VA examination the pertinent diagnosis was 
that the veteran had no clinical signs of sinusitis 
infection.

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for sinusitis.  Simply put, in the absence of a 
present disability, there can be no valid claim and a grant 
of service connection is not supportable.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran was advised of the need to submit medical 
evidence demonstrating the presence of a current sinus 
disability, as well as evidence demonstrating a nexus or 
relationship between the current disability and service, by 
way of letters from the RO to him, but he failed to do so.  A 
claimant has a responsibility to present and support a claim 
for benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107 (a), and the veteran was clearly advised of the need 
to submit medical evidence of a current disability.  While 
the veteran is clearly of the opinion that he has sinusitis 
that is related to service, as a lay person, the veteran is 
not competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for sinusitis is not established.

Bilateral Hearing Loss

A review of the veteran's service medical records discloses 
that he was not diagnosed with bilateral hearing loss during 
service.  In addition, audiometric testing performed during 
service did not disclose any evidence of hearing loss and 
hearing loss was not shown at the time of the June 1983 
physical examination performed in connection with the 
veteran's separation from service.  In addition, the veteran 
denied having hearing loss on the Report of Medical History 
portion of the examination.  Significantly, medical records 
dated following separation from service do not show that the 
veteran currently has bilateral hearing loss.  

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for bilateral hearing loss.  Again, in the absence 
of a present disability there can be no valid claim and 
service connection for bilateral hearing loss is not 
supportable.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The veteran was advised of the need to submit medical 
evidence demonstrating the presence of a current hearing loss 
disability, as well as evidence demonstrating a nexus or 
relationship between the current disability and service, by 
way of letters from the RO to him, but he failed to do so.  A 
claimant has a responsibility to present and support a claim 
for benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107 (a), and the veteran was clearly advised of the need 
to submit medical evidence of a current disability.  While 
the veteran is clearly of the opinion that he has bilateral 
hearing loss that is related to service, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for bilateral hearing loss is not established.

Tinnitus

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of tinnitus.  However, at 
the time of a VA examination performed in August 1983, a 
little over one month following the veteran's separation from 
service, he reported that he experienced occasional ringing 
or tone in his ears.  Since the veteran's military 
occupational specialty of a fuel specialist placed him in 
proximity to aircraft noise, the Board believes that the 
reporting of tinnitus so shortly following separation from 
service creates a reasonable doubt as to whether the 
veteran's tinnitus is related to service.  Accordingly, 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that service connection for tinnitus is 
warranted.

Right Shoulder Disorder 

The veteran's service medical records show that he was seen 
for complaints of right shoulder pain of one month's duration 
in August 1977.  Those complaints apparently resolved by 
October 1977 as an examination of the right shoulder was 
apparently normal at that time.  Significantly, subsequently 
dated service medical records contain no further evidence of 
complaints, treatment or diagnosis pertaining to the right 
shoulder and no right shoulder disorder was noted on the 
physical examination performed in June 1983 in connection 
with the veteran's separation from service, although 
complaints referable to the left shoulder were recorded.

Medical records dated following separation from service do 
show that the veteran has been diagnosed as having 
degenerative joint disease or arthritis of the right 
shoulder.  For example, following a VA examination performed 
in October 1999 the veteran was diagnosed as having 
degenerative joint disease of both shoulders and arthritis of 
both shoulders in May 2004.  In addition, private medical 
records dated in September 2003 reflect that the veteran 
sustained a work-related injury that was diagnosed as a right 
rotator cuff tear and that he under went surgical repair of 
the shoulder.

However, there is no medical evidence which offers an opinion 
that any right shoulder disorder, including arthritis is in 
any way related to the symptomatology the veteran received 
treatment for during service in August 1977.  In the absence 
of evidence suggesting a nexus or relationship between the 
veteran's currently diagnosed arthritis or degenerative joint 
disease of the right shoulder, the Board finds that the 
medical evidence is against the claim.  

Given the fact that the Board finds the medical evidence is 
against the claim, to conclude that the veteran's right 
shoulder disorder had its origin during service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Simply put, in the absence of a 
present disability that is related to service, a grant of 
service connection for a right shoulder disorder is not 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The veteran was advised that the need to submit medical 
evidence demonstrating a nexus or relationship between a 
current right shoulder disorder and service by way of 
correspondence from the RO to him, but he did not do so.  A 
claimant has a responsibility to present and support a claim 
for benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107 (a), and the veteran was clearly advised of the need 
to submit medical evidence of a relationship between the 
current right shoulder disorder and service.  While the 
veteran is clearly of the opinion that his current right 
shoulder disorder is related to service, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for a right shoulder disorder is not established.

Left Wrist Disorder

The veteran's service medical records contain a single injury 
pertaining to the left wrist.  A record dated in June 1978 
shows the veteran hurt his left wrist while playing baseball.  
There was tenderness on the ulnar side, X-rays were negative, 
and the veteran was prescribed a splint.  This apparently 
represented an acute and transitory injury that resolved 
without residual disability since subsequently dated service 
medical records contain no further evidence of complaints, 
treatment or diagnosis pertaining to the left wrist, and no 
left wrist disorder was shown on the physical examination 
performed in June 1983 in connection with the veteran's 
separation from service.  

Medical records dated following separation from service do 
show that the veteran has a left wrist disorder that is of 
post service origin.  At the time of a VA examination 
performed in October 2001 the veteran reported that in 1981 
he sustained a traumatic injury at his Post Office job when 
his left wrist was struck by a table or desk.  It was noted 
that the wrist required surgery because of disrupted 
ligaments and tendons.  In addition, there was electro-
diagnostic evidence of bilateral carpal tunnel syndrome.  
Following that examination the veteran was diagnosed as 
having bilateral carpal tunnel syndrome and a left wrist on-
the-job injury that required surgery in 1984 that the 
examiner commented was not related to service.  

Given this record, the Board finds that the medical evidence 
is against the veteran's claim for service connection for a 
left wrist disorder.  No left wrist disorder was shown during 
service, and medical records dated following separation from 
service clearly show a post service origin for the currently 
diagnosed disorders of the left wrist.  In the absence of 
medical evidence of a left wrist disorder that is related to 
service, service connection for a left wrist disorder is not 
warranted.  

The veteran was advised of the need to submit medical 
evidence demonstrating a medical nexus or relationship 
between a current left wrist disorder and service by way of 
correspondence from the RO to him, but he did not do so.  A 
claimant has a responsibility to present and support a claim 
for benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107 (a), and the veteran was clearly advised of the need 
to submit medical evidence of a relationship between a 
current left wrist disorder and service.  While the veteran 
is clearly of the opinion that a current left wrist disorder 
is related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for a left wrist disorder is not established.

Jaw Disorder

While the veteran's service medical records reflect that he 
sustained trauma to the left side of his face, specifically a 
fracture of the left lateral orbit and a fracture of the left 
lateral maxillary wall, his service medical records do not 
show that a jaw disorder was manifested during service.  
While the June 1983 separation physical examination notes a 
fracture of the left zygoma, for which service connection has 
been established, no jaw disorder was shown at the time of 
the veteran's separation from service.  Similarly, medical 
records dated following separation from service contain no 
evidence of a jaw disorder, but do document the presence of 
symptomatology associated with the zygoma fracture.  For 
example, following the September 2004 VA examination the 
veteran was diagnosed as having chronic maxillary pain as a 
residual of the zygoma fracture, but no disorder of the jaw.  

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for a jaw disorder.  Simply put, the evidence 
fails to demonstrate that the veteran currently has a jaw 
disorder, and in the absence of evidence of a current jaw 
disorder, service connection is not supportable.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran was advised of the need to submit medical 
evidence demonstrating a current jaw disorder by way of 
correspondence from the RO to him, but he did not do so.  A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5103 (a), and the veteran was clearly advised 
of the need to submit medical evidence of a current jaw 
disorder and its relationship to service.  While the veteran 
is clearly of the opinion that he currently has a jaw 
disorder that is related to service, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). Accordingly, the Board concludes that service 
connection for a jaw disorder is not established.

Right Ankle Disorder

The veteran's service medical records do not show that a 
right ankle disorder was manifested during service.  While 
the veteran indicated on the Report of Medical History 
portion of the June 1983 separation examination that he had 
sprained his right ankle while playing football in 1978, 
physical examination of the lower extremities was normal and 
no right ankle disorder was diagnosed at the time of the 
veteran's separation from service.  In addition, no right 
ankle disorder was shown at the time of a September 1983 VA 
general medical examination.  In fact, subsequently dated 
private and VA medical records do not appear to contain any 
evidence of a current right ankle disorder.  As such, the 
Board finds that the medical evidence is against the 
veteran's claim for service connection for a right ankle 
disorder by virtue of the fact that no such disorder is shown 
in the medical evidence.  

Given the fact that the Board finds the medical evidence is 
against the claim, to conclude that a right ankle disorder 
had its origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection for a right 
ankle disorder is not warranted.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The veteran was advised that the need to submit medical 
evidence demonstrating a nexus or relationship between a 
current right ankle disorder and service by way of 
correspondence from the RO to him, but he did not do so.  A 
claimant has a responsibility to present and support a claim 
for benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107 (a), and the veteran was clearly advised of the need 
to submit medical evidence of a relationship between the 
current right ankle disorder and service.  While the veteran 
is clearly of the opinion that his current right ankle 
disorder is related to service, as a lay person, the veteran 
is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for a right ankle disorder is not established.


II. Increased Rating Claim

The veteran essentially contends that the current evaluation 
assigned for his residuals of the left zygoma fracture does 
not accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

By way of background, a rating decision dated in September 
1983 granted service connection for residuals of a fracture 
of the left zygoma and assigned a noncompensable evaluation 
under Diagnostic Code 9999 [sic].  (Subsequent rating 
decisions evaluate this disability under Diagnostic 
Codes 9999-9903.)  The noncompensable evaluation remained in 
effect until an October 2004 rating decision, promulgated 
during the course of this appeal, increased the evaluation 
from noncompensable to 10 percent.  That evaluation was 
assigned under Diagnostic Codes 9999-9916, and the disability 
was recharacterized as residuals of a fracture of the left 
zygoma with chronic maxillary pain.  

Under Diagnostic Code 9903, a 10 percent evaluation is for 
assignment for a nonunion of the mandible, described as 
moderate and a 30 percent evaluation for a nonunion of the 
mandible described as severe.  Under Diagnostic Code 9916, a 
10 percent evaluation is for assignment for a malunion or 
nonunion of the maxilla that is productive of moderate 
displacement and a 30 percent evaluation when productive of 
severe displacement.

After reviewing the evidence of record, the Board finds that 
an evaluation in excess of the currently assigned 10 percent 
evaluation is not warranted.  The veteran's disability has 
been evaluated by analogy under Diagnostic Codes 9903 and 
9916, but there is no evidence of an actual nonunion of the 
mandible or a malunion or nonunion of the maxilla.  X-rays 
taken at the time of the February 2003 VA examination 
disclosed evidence of a previous left maxillary sinus trauma 
with probable fracture and evidence of a previous surgical 
removal of the left zygoma.  Physical examination disclosed 
complaints of tenderness of palpation of the maxillary sinus 
areas.  

A subsequent VA examination performed in September 2004 
attributed the veteran's maxillary pain to the zygoma 
fracture and orbital floor wiring.  At the time of the 
September 2004 VA examination the left zygoma was noted to be 
minimally depressed visually inspection and to palpation and 
there was tenderness of the left zygoma.  That examination 
specifically noted that there was no evidence of a malunion, 
nonunion, loose motion or a false joint.

While the veteran's left zygoma fracture is productive of 
pain and tenderness, it has not been shown to produce any 
functional impairment in terms of eating or mastication.  In 
the absence of evidence of functional impairment attributable 
to the fracture residuals, the Board finds that the currently 
assigned 10 percent evaluation assigned for the pain and 
tenderness shown to be present accurately reflects the 
veteran's overall impairment attributable to this disability.  
"The intent of the [Rating] Schedule is to recognize painful 
motion with joint or pararticular pathology as productive of 
disability.  It is the intention to recognize actual painful, 
unstable, or malaligned joints due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  While this particular regulation 
addresses painful motion due to arthritis, the Board believes 
that the intention of the Rating Schedule as expressed in 
that regulation is applicable by analogy in this case.  Since 
the veteran is in receipt of a minimum compensable 
evaluation, and there is no evidence of functional impairment 
attributable to the zygoma fracture, the Board concludes that 
a higher evaluation for this disability is not warranted.  
Accordingly, an evaluation in excess of 10 percent is not 
established.


ORDER

Service connection for sinusitis is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for a right shoulder disorder is denied.

Service connection for a left wrist disorder is denied.

Service connection for a jaw disorder is denied.

Service connection for a right ankle fracture is denied.

An evaluation in excess of 10 percent for residuals of a 
fracture of the left zygoma with chronic maxillary pain is 
denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


